DETAILED ACTION
This Office Action is responsive to the AFCP 2.0 filed 5 March 2021.  

Claims 1-17 are now pending.  The Examiner acknowledges the amendments to claims 

1 and 16.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowable over the prior art of record.  The following is a statement of reasons for the indication of allowable subject matter: regarding claims 1-8, while the prior art teaches a specimen retrieval device, comprising: a port defining a longitudinal bore and a channel, the port possessing a proximal portion, a distal portion, and a cutting element attached to the distal portion; and a specimen bag defining a reservoir and having a first opening at a proximal portion of the specimen bag and a second opening spaced from the first opening, the first and second openings communicating with the reservoir, the first opening affixed to and in fluid communication with the distal portion of the port, and the second opening defined by a mouth of the specimen bag, the prior art of record does not teach or fairly suggest a specimen retrieval device as claimed by Applicant, wherein the cutting element is fixedly attached to a distal portion of the port.
Regarding claims 9-17, the prior art of record does not teach or fairly suggest a method comprising: introducing a specimen retrieval device into a body opening via incision such that a port of the specimen retrieval device extends through the body opening and a specimen bag having a first opening affixed to and in fluid communication with a distal portion of the port is positioned within a body cavity; passing a tissue specimen through a second opening of the specimen bag into the specimen bag, the second opening spaced from the first opening; and contacting the tissue specimen with a cutting element on the port as the tissue specimen is removed from the specimen bag through the port.  Specifically, the prior art of record does not teach or fairly suggest passing a tissue specimen through a second opening of the specimen bag into the specimen bag, the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058.  The examiner can normally be reached on Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791